ORDER

PER CURIAM.
Charles Alexander (defendant) appeals his sentence following his conviction by a jury on the charge of child molestation in the first degree, a class C felony, in violation of Section 566.067 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and reinstating the principles of law applicable to this case would serve no jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment of the trial court pursuant to Rule 30.25(b).